Citation Nr: 0843096	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-34 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery 
disease. 

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1946 to 
November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In his November 2006 VA Form 9, the veteran requested a video 
conference hearing before the Board.  He was scheduled for 
such a hearing in March 2008; however, the veteran failed to 
appear.  The claims file contains does not contain a request 
for postponement prior to the date of the hearing, and the 
veteran has not attempted to show good cause for his failure 
to appear.  Therefore, the Board will consider the veteran's 
request for a hearing as withdrawn.  38 C.F.R. § 20.704(d) 
(2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus did not manifest in 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to service, to 
include herbicide exposure. 

3.  The veteran's hypertension did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to service.

4.  The veteran's coronary artery disease did not manifest in 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to service.

5.  The veteran's bilateral hearing loss did not manifest in 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to service.

6.  The veteran's tinnitus did not manifest in service and 
has not been shown to be causally or etiologically related to 
service.



CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in active service, may 
not be presumed to have been so incurred, and is not due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

3.  Coronary artery disease was not incurred in active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.3073.309, 3.385 (2008).

5.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the duty to notify was satisfied by a 
letter sent to the veteran in March 2006.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision by the RO in May 2006.  The 
Board does observe that the notice letter did not address 
either the relevant rating criteria or effective date 
provisions; however, the Board finds this to be harmless 
error because service connection is being denied, and as 
such, no disability rating or effective date is being 
assigned.  Thus, any questions as to the appropriate 
disability rating or effective date are rendered moot.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service medical records and other relevant treatment records 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained 
the veteran's service medical records, VA treatment records, 
and private treatment records pertinent to the years after 
service.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed in this case.  As will 
be discussed below, there was no disease, injury or event in 
service to which a current disorder could be related. See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
In addition, there is no indication of a causal connection 
between the veteran's current diagnoses and his service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such diabetes 
mellitus, hypertension, coronary artery disease, and 
bilateral hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam. Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple, myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset. 38 
C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era. 38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).


I.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to service connection for diabetes 
mellitus.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of diabetes.  
Moreover, the veteran did not seek treatment for diabetes 
immediately following his separation from service or for many 
decades thereafter.  In fact, the evidence of record reflects 
that the veteran was noted to have some glucose intolerance 
in 1983, which was approximately 15 years after his 
separation from service, and that he was diagnosed with 
diabetes in 1999, which was over 30 years after his 
separation from service.  Therefore, the Board finds that 
diabetes mellitus did not manifest in service or within one 
thereafter.

With regard to the long evidentiary gap in this case between 
active service and the earliest complaints of diabetes 
mellitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
diabetes mellitus is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of diabetes mellitus to the veteran's 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
medical evidence of record that links a current disorder to a 
disease or injury in service or that there has been a 
continuity of symptomatology since service.  Therefore, the 
Board finds that diabetes mellitus did not manifest in 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to service.

Moreover, as noted above, service connection for certain 
conditions, to include diabetes mellitus, can be established 
on a presumptive basis if (1) the veteran served on active 
duty in the Republic of Vietnam between January 9, 1962, and 
May 7, 1975; and (2) the claimed disease (diabetes mellitus) 
was manifest to a 10 percent degree at any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

Regarding the veteran's Vietnam era service, the Court issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
that reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Pursuant to VA's motion, on January 26, 2007, 
the Court stayed further proceedings in all cases pending 
before VA until further order.  Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007).  The specific claims affected by the stay 
include those where evidence of herbicide exposure may be 
proven by receipt of the Vietnam Service Medal or service on 
a vessel off the shore of Vietnam.  In May 2008, a decision 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the Court's decision in Haas and 
found that the requirement that a claimant have been present 
within the land borders of Vietnam to obtain the benefit of 
the presumption of herbicide exposure is a permissible 
interpretation of the governing statute and its implementing 
regulation.  See Haas v. Peake, No. 07-7037 (Fed. Cir. May 8, 
2008).

In this case, the veteran is not in receipt of the Vietnam 
Service Medal and does not have documented service in the 
waters off the shore of Vietnam.  The veteran's DD 214 forms, 
as well as service and personnel records contain no evidence 
of service in the Republic of Vietnam.  In fact, the veteran 
has not even contended that he ever served in Vietnam.  
Because the special presumption rules for service connection 
are available only to those who served in the Republic of 
Vietnam and there is no evidence that the veteran served 
there, the veteran cannot establish service connection using 
that evidentiary method.  The Haas case is also irrelevant 
here, inasmuch as there is no indication that the veteran 
received a Vietnam Service Medal or served in waters offshore 
of the Republic of Vietnam.  In summary, the Board has 
established that there is no presumption of exposure to 
herbicides, Agent Orange, or any other chemicals in this 
case.  In addition, the veteran has not submitted any other 
affirmative evidence showing that he otherwise had herbicide 
exposure in service.  Accordingly, the Board finds that the 
veteran does not currently have diabetes mellitus that is 
related to in-service herbicide exposure.  

Although the veteran may sincerely believe that his diabetes 
mellitus was caused by an event during active service, the 
veteran, as a lay person, is not competent to testify that 
his current disorder was caused by his military service.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination. 

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for diabetes 
mellitus.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for diabetes mellitus is not 
warranted on a direct or presumptive basis.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


II.  Hypertension and Coronary Artery Disease 

The Board notes that the term hypertension refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension or coronary artery disease.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of hypertension or a heart disorder.  
In fact, the veteran's November 1966 separation examination 
found his heart and vascular system to be clinically normal.  
In addition, the November 1966 separation examination noted 
the veteran's blood pressure to be well within the normal 
rang, with a reading of 108 mm. systolic over 78 mm. 
diastolic.  

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for hypertension or coronary 
artery disease immediately following his period of service or 
for many years thereafter.  In fact, the medical evidence of 
record documents a history of coronary artery disease since 
1984, nearly 20 years after the veteran's separation from 
service.  Likewise, the medical evidence of record shows that 
he was not diagnosed with hypertension until 1993, 
approximately 27 years after his separation from service.  
The Board finds these gaps in time significant, and, as noted 
above, it weighs against the existence of a link between 
current hypertension and coronary artery disease and the 
veteran's time in service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that hypertension and coronary artery disease 
did not manifest in service or within one thereafter.

In addition to the lack of evidence showing that hypertension 
or coronary artery disease manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link the veteran's current hypertension or 
coronary artery disease to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
hypertension or coronary artery disease could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current hypertension or coronary artery disease to 
a disease or injury in service.  

Although the veteran contends that he currently has 
hypertension and coronary artery disease that are related to 
his military service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, a nexus to 
service has still not been shown.  

Therefore, the Board finds that hypertension and coronary 
artery disease did not manifest during service or within one 
year of separation from service and have not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension and coronary artery 
disease.  Because the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for hypertension and coronary artery 
disease is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


III.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  The veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus.  In fact, 
the veteran's November 1966 separation examination found his 
ears and drums to be clinically normal.  Therefore, the Board 
finds that bilateral hearing loss or tinnitus did not 
manifest during service. 

Moreover, the post-service medical evidence does not show 
that the veteran sought treatment for bilateral hearing loss 
or tinnitus for many years after his separation from service.  
In this regard, the veteran sought treatment for a left 
earache in 1971 and reported accompanying tinnitus.  However, 
the veteran's medical records do not reflect any further 
complaints of tinnitus; therefore, the reported tinnitus in 
1971 appears to have been acute and transitory and to have 
resolved shortly thereafter.  In fact, in a July 1991 
treatment note, the veteran denied any ringing or buzzing in 
his ears.  Similarly, the veteran first sought treatment for 
his bilateral hearing loss in July 1991, approximately 25 
years after his separation from service in November 1966.  
The Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current lung condition and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that bilateral hearing 
loss did not manifest within one year after service and that 
bilateral hearing loss and tinnitus did not manifest for many 
years thereafter.

In addition to the lack of evidence establishing that a 
bilateral hearing loss and tinnitus manifested during service 
or for many years thereafter, the medical evidence does not 
show the veteran to currently have such a condition that is 
related to his military service.  As noted above, the medical 
evidence does not show that there was an event, disease, or 
injury in service to which current bilateral hearing loss and 
tinnitus could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there any medical evidence of record 
that links any current bilateral hearing loss or tinnitus to 
a disease or injury in service.  

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Nevertheless, the Board finds it 
significant that the veteran has not asserted that he was 
exposed to any acoustic trauma during his active military 
service.  Moreover, his military occupational specialty is 
listed as clerk.  As such, the evidence of record has not 
established that the veteran had significant noise exposure 
or acoustic trauma in service, and there is no medically 
sound basis for attributing hearing loss or tinnitus to 
service.

Although the veteran may sincerely believe that his bilateral 
hearing loss and tinnitus were caused by his active service, 
the veteran, as a lay person, is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  Because 
the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).












ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for coronary artery disease 
is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied





____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


